9Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                     DETAILED ACTION
                                                          REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites a polyurethane-polyurea copolymer hydrogel and thus a hydrophilic polyurethane foam of claim 18 would improperly broaden scope of claim 15. 
Applicant’s had asserted that the published application teaches that polyurethane-polyurea copolymer can be present within a matrix of a polyurethane foam and that the recited “comprising” of claim 15 would permit any additional components.  But, the polyurethane-polyurea copolymer would be a mandatory component which must be positively recited and thus line 2 of claim 18 should have recited “further comprises”, not the “comprises”.
Applicant has amended claim 4, but fails to amend claim 18.  
The recited “the prepolymer with isophorone diisocyanate groups” of claim 9 would improperly broaden scope of claim 15 as well as would lack antecedent basis since the claim 15 recites “a prepolymer with aliphatic diisocyanate groups” and since the isophorone is an alicyclic group, not the aliphatic group.
               
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 7, 15-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McGhee et al. (US 6,861,067) in view of Das et al. (Preparation and characterization of silver nanoparticle loaded amorphous hydrogel of carboxymethylcellulose for infected wounds, CARBOHYDRATE POLYMERS, Applied Science Publishers, LTD. Barking, GB, vol. 130, Pages 254-261, April 7, 2015).
McGhee et al. teach a hydrogel wound dressing free of chloride ions obtained from polyurethane prepolymer, deionized water, polyetherdiamine having a predominately polyethylene oxide backbone, propylene glycol and polyethylene glycol at col. 3, lines 3-36 and a polyurethane/polyurea thereof at col. 6, line 5.  
McGhee et al. teach various amounts of components at col. 6, lines 42-66.  

As to the silver vs. SSD, McGhee et al. teach and equate the silver and SSD at col. 6, line 66 and at col. 7, line 3 and thus utilization of the silver in the example D would be obvious.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
The instant invention further recites elemental silver particles with an average particle diameter of 5-20 nm and a particle size distribution of D90 < 25 nm over McGhee et al.
Das et al. teach the hydrogel comprising carboxymethylcellulose (CMC) and silver nanoparticles (SNPs) having a particle size of 7-21 nm in an amount of 50 ppm of SNPs and wound dressings thereof in abstract.  Das et al. teach majority of particle sizes are 9-17 nm in Fig. 3 at page 258 and the instantly recited “comprising” of claim 1 would permit particle sizes other than the recited average particle sizes of 9-18 nm of claim 2.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known functionally equivalent silver nanoparticles taught by Das et al. in the example D of McGhee et al. for obtaining the  and equate the silver and SSD absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Applicant asserted that Das et al. teach elemental silver nanoparticles with carboxymethylcellulose (CMC), not the instant polyurethane-polyurea copolymer.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further see above cited Sinclair & Carroll Co. v. Interchemical Corp. and KSR Int’l Co. v. Teleflex Inc.
Claim 9 reciting “consists of” is not rejected since reactants taught at col. 3, lines 4-15 and the example D of McGhee et al. further comprise polyethylene glycol.

Claims 4, 10-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McGhee et al. (US 6,861,067) in view of Das et al. (Preparation and characterization of silver nanoparticle loaded amorphous hydrogel of carboxymethylcellulose for infected wounds, CARBOHYDRATE POLYMERS, Applied Science Publishers, LTD. Barking, GB, vol. 130, Pages 254-261, April 7, 2015) as s 1-3, 6, 7, 15-17, 20 and 21 above, and further in view of WO 2010/000450 equivalent to US 2011/0117178 A1.
McGhee et al. teach treating various wounds including chronic wound at col. 9, line 55 to col. 10, line 9.
The instant invention further recites arrangements of the various layers in multi-layer wound dressing over McGhee et al. and Das et al
Applicant states that possible arrangements of the various layers in multi-layer wound dressing of the invention are described in WO 2010/000450 at page 12 of specification.
English abstract and figures of WO (as well as US’178) teach wound dressings having various configurations comprising a hydrophilic polymer foam having water coated with an aqueous hydrogel matrix.  The hydrophilic polymer is taught as polyurethane in claim 3.
The hydrogel taught at page 9, lines 6-33 and examples taught at pages 17-18 of WO teach the instant components and amounts thereof except the instant silver nanoparticles and non-ionic surfactant.  The hydrophilic polymer foam having water coated with an aqueous hydrogel matrix would be expected to yield some hydrogel migrated into the foam inherently which would meet the instant claims 4, 12 and 18 or make them obvious
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to obtain the art well-known wound dressings having various configurations taught by WO/US’178 with the polyurethane/polyurea hydrogel of McGhee et al. comprising functionally equivalent silver nanoparticles taught by Das et /US’178 showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Applicant asserted that WO teaches employing salts comprising chloride by pointing to paragraph [0035] of equivalent US 2011/0117178 A1.  Again, the instant claims recite “essentially free of chloride ions”, not asserted “free of chloride ions”.  The “essentially free of chloride ions” would permit some presence of the chloride ions” and example utilizing 100 wt.% each of components A, B and C of WO and US’178 shows 1.35 wt.% of NaCl per a total amount of 300 wt.% yielding about 0.45 wt.% of the NaCl.  Thus, an amount of the chloride ions would be less than the about 0.45 wt.% which would meet the recited “essentially free of chloride ions” contrary to the assertion.

Claims 1-3, 6, 7, 15-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McGhee et al. (US 6,861,067) in view of Karandikar et al. (US 8,900,624).
The instant invention further recites elemental silver particles with an average particle diameter of 5-20 nm and a particle size distribution of D90 < 25 nm and utilization of other optional non-ionic surfactants over McGhee et al. discussed above.
 respectively, which would further meet the instant elemental silver nanoparticles.  
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize the art well-known stabilized aqueous elemental silver nanoparticles having an average size of about 15 nm with Tween 20 taught by Karandikar et al. in the example D of McGhee et al. for obtaining the polyurethane/polyurea hydrogel since McGhee et al. teach and equate the silver and SSD and since the instant Tween 20 stabilized aqueous elemental silver nanoparticles having an average size of about 15 nm is well-known as taught by Karandikar et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Applicant asserted that Karandikar et al. do not teach the instant amount of elemental silver nanoparticles, but the example D of McGhee et al yielding about 99 ppm of the SSD as discussed above and thus utilization of the about 99 ppm of the .

Claims 1-4, 6, 7, 9-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/000450 equivalent to US 2011/0117178 A1 in view of Karandikar et al. (US 8,900,624) or Das et al. (Preparation and characterization of silver nanoparticle loaded amorphous hydrogel of carboxymethylcellulose for infected wounds, CARBOHYDRATE POLYMERS, Applied Science Publishers, LTD. Barking, GB, vol. 130, Pages 254-261, April 7, 2015). 
Rejection is maintained for reasons of the record with the following responses.
WO 2010/000450, Karandikar et al. and Das et al. were discussed in detail in previous office actions.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to utilize the art well-known anti-bacterial silver nanoparticles used in the hydrogel taught by Karandikar et al. or Das et al. in WO since utilization of the instant amount of the silver nanoparticles having the recited average particle diameter and a distribution thereof for the hydrogel of a wound dressing in order to provide anti- bacterial properties is well-known as taught by Karandikar et al. and Das et al., and further to utilize the art well-known non-ionic surfactant such as Tween 20 (Polysorbate 20) taught by Karandikar et al. in WO for obtaining the hydrogel since such surfactant would be expected to disperse the silver nanoparticles homogenously in the hydrogel as taught by Karandikar et al. absent showing otherwise.
Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Applicant asserts that paragraph [0047] of the published application teaches “free of chloride ions” which is not taught by the cited references.  Applicant further asserts that WO teaches employing salts comprising chloride by pointing to paragraph [0035] of equivalent US 2011/0117178 A1.  An example utilizing 75.4 wt.% of component A, 14.0 wt.% of component B and 10.6 wt.% of component C of WO (page 18) and US’178 ([0072] would comprise about 1 wt.% of NaCl yielding about 0.61 wt.% of the chloride ions.
But, a paragraph [0036] of equivalent US 2011/0117178 A1 and top of page 9 of WO further teach “One possibility here is for the hydrogel matrix to comprise from 0% to 5% by weight of at least one salt”.  Thus, the salts are taught as optional and see In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.  See MPEP 2123.
Applicant failed to show any unexpected result of the recited “free of chloride ions”.
Applicant asserted that Das et al. teach elemental silver nanoparticles with carboxymethylcellulose (CMC), not the instant polyurethane-polyurea copolymer.  In response to applicant's arguments against the references individually, one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further see above cited Sinclair & Carroll Co. v. Interchemical Corp. and KSR Int’l Co. v. Teleflex Inc.
Applicant asserted that a silver content of nanoparticles (1 ppm to 10,000 ppm at col. 26, lines 17-29) taught by Karandikar et al. is directed to a silver nanoparticles stock solution with which a medical product (such as a hydrogel) is treated.  Applicant stated that Karandikar et al. teach 600 ppm (col. 36), 800 ppm (col. 40) and 920 ppm. (col. 446).  
But, reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.  In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976).  MPEP 2123.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).   See MPEP 2144.05.
When patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or in temperature, or both, the burden is on Applicant to establish with objective evidence that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art.  See In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Thus, the instantly recited lower amount utilizing the silver nanoparticles stock solution comprising 1 ppm to 500 ppm Karandikar et al. would be an obvious modification to one skilled in the art absent showing any criticality of the instant amount.  
 and wound dressings thereof in abstract.
Although the example of WO and equivalent US 2011/0117178 A1 comprises about 0.61 wt.% of the chloride ions from NaCl as discussed above, the salt (i.e, NaCl) is taught as optional.  Thus, a hydrogel without the NaCl would make the recited “free of chloride ions” obvious.  The example of WO and equivalent US 2011/0117178 A1 comprises about 10.6 wt.% of a prepolymer with isophorone diisocyanate groups (i.e., Aquapol PI-13000-3 also used in the instant example), about 10.6 wt.% of a diamine based on polyethylene oxide (i.e., Jeffamin ED-2003 also used in the instant example), about 17.5 wt.% of propylene glycol and about 63 wt.% of water which would fall within scope of the instant claim 9 except the elemental silver.  But, further utilization of 50 ppm of the silver nanoparticles (SNPs) of Das et al. or of 25-250 ppm falling within scope of 1 ppm to 10,000 ppm taught by Karandikar et al. would make the instant claim 9 obvious.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/Feb. 19, 2022                                                  /TAE H YOON/                                                                                Primary Examiner, Art Unit 1762